Citation Nr: 1300581	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-42 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for arteriosclerotic heart disease with angina and a history of myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 1983, the RO denied the Veteran's application to reopen a claim for service connection for arteriosclerotic heart disease with angina and a history of myocardial infarction.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of its issuance.  

2.  Certain evidence received since the July 1983 decision is neither cumulative nor redundant of the evidence of record at the time of the July 1983 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The July 1983 RO rating decision, which denied the Veteran's application to reopen a service connection claim for arteriosclerotic heart disease with angina and a history of myocardial infarction is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 1983 RO rating decision is new and material; accordingly, the claim for service connection for arteriosclerotic heart disease with angina and a history of myocardial infarction is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for syncope, pains in chest, and fainting spells was originally denied by way of an August 1947 rating decision.  He failed to file a timely notice of disagreement; and no evidence was received within the appeal period after the decision.  In March 1983, the Veteran filed another claim after suffering a heart attack.  The RO issued a July 1983 rating decision in which it denied service connection for arteriosclerotic heart disease with angina and a history of myocardial infarction.  The decision also listed syncope with fainting and dizzy spells as a non-service connected disability.  The Veteran failed to file a timely notice of disagreement; and no evidence was received within the appeal period after the decision.  As such, the July 1983 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2012) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the July 1983 denial included the service treatment records and a June 1983 VA examination report.  The service treatment records include September 1945 testimony by the Veteran that he had constant pain in his chest, weakness, and dizziness.  He stated that this had been bothering him for approximately a year, and that he has been in the army for seven months.  The treatment records also include a June 1945 treatment report reflecting complaints of a sudden onset of chest pain from blowing into a trumpet approximately one year earlier.  The examiner noted that the Veteran had been "sent down to South" in March 1944 because of an inability to breathe.  The Veteran also reported that he became short of breath while on the rifle range.  The records also revealed a March 1945 syncope of undetermined etiology.  The Veteran's February 1945 entrance examination and his October 1945 separation examination yielded normal findings.  The June 1983 VA examination yielded a diagnosis of arteriosclerotic heart disease with angina and a history of myocardial infarction.  The examination report did not include an opinion linking the disability to service.  

The original basis for denial (in the August 1947 rating decision) was simply that the disability was not incurred in or aggravated by service.  There was no rationale for this finding; and there was no discussion of the service treatment records.  The July 1983 rating decision also failed to provide a rationale for the denial of service connection.  In fact, the primary determination in that rating decision was that the Veteran's disability was so severe as to prevent substantially gainful employment.  

Evidence received since the July 1983 rating decision reflects continued treatment for hypertension, hypercholesterolemia, and peripheral vascular disease.  The records include a September 2004 operative report for a coronary artery bypass graft.  Finally, additional evidence includes the Veteran's December 2008 statement in which he states that he was treated every other day while stationed at Fort Warren, Wyoming.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

The Board finds that that the current treatment reports and the Veteran's statements consititute evidence not previously of record that is relevant as to the question of whether a current heart disorder is related to active service, to include the complaints shown therein.  Thus, such evidence meets the low threshold of 38 C.F.R. § 3.156(a).  Therefore, his claim for service connection for arteriosclerotic heart disease with angina and a history of myocardial infarction will be reopened and remanded as discussed in the Remand portion of this decision.


ORDER

New and material evidence to reopen the Veteran's service connection claim for arteriosclerotic heart disease with angina and a history of myocardial infarction, has been received.  To this extent, the appeal is granted.  


REMAND

As noted above, the Veteran underwent a VA examination in June 1983.  However, the focus of the examination appears to have been whether or not the Veteran could pursue substantially gainful employment.  The examination report fails to provide an opinion regarding the etiology of the Veteran's disability.  The Veteran's representative has requested a remand so that he can be afforded a VA examination.  The Board agrees that a VA examination is warranted.  

Also as noted above, there is evidence that the Veteran's disability may have pre-existed service.  In the Veteran's September 1945 testimony, he stated that he had experienced weakness, dizziness, and pain in his chest for approximately one year, while noting that he had only been in service for seven months.  Likewise, the June 1945 treatment report states that the Veteran complained of sudden onset of chest pain from blowing into a trumpet approximately one year earlier (which would have predated service).  Finally, the June 1945 examiner noted that a history revealed that the Veteran was "sent down to South" because of an inability to breathe in March 1944 (the Veteran's service began in February 1945).  Despite this evidence that the disability may have pre-dated service, the Veteran's entrance examination (as well as his separation examination) was normal.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The examiner should be asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arteriosclerotic heart disease with angina and a history of myocardial infarction began during or is causally related to service.  

If the examiner believes that the disability predated service, he/she must opine whether there is clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA in-person examination for the purpose of determining the nature, etiology and severity of the his arteriosclerotic heart disease/myocardial infarction and any other heart disorder found to be present.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  

If the examiner believes that the disability pre-dated service, he/she must opine whether there is clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

All opinions expressed must be supported by a rationale that includes a discussion of the service treatment records.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


